                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA,                     :
                                              :
v.                                            :      Criminal Case No. 1:18-CR-457 (AJT)
                                              :
BIJAN RAFIEKIAN                               :
                                              :
and                                           :
                                              :
KAMIL EKIM ALPTEKIN,                          :
                                              :
Defendants.

                                            ORDER


       Upon consideration of Defendant Rafiekian’s Emergency Motion For Leave to Remove

and Replace Exhibit A of the Memorandum in Support of His Motion to Compel, any opposition

thereto, any reply in further support thereof, and the entire record herein, for good cause shown,

it is this __4th__ day of ____March__, 2019 hereby

               ORDERED that the Motion is GRANTED; and it is further

               ORDERED that Exhibit A of Mr. Rafiekian’s Motion to Compel is removed and

replaced with the attached Revised Exhibit A.

               SO ORDERED.
